PER CURIAM.
We accepted jurisdiction for conflict with State v. Casper, 417 So.2d 263 (Fla. 1st DCA 1982), review denied, 418 So.2d 1280 *125(Fla.1982). The facts in this case are legally indistinguishable from those in Cruz v. State, 465 So.2d 516 (Fla.1985).
Accordingly, we quash the decision of the district court, 435 So.2d 352, and remand for further action consistent with Cruz.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.
ALDERMAN, J., dissents.